Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of Spangler [20150199190]


As to claim 1,
Yeates teaches A system comprising:
 a processor; and 
storage coupled to the processor [col. 2, line 35-38: “A controller 260 uses logic and other information from an electrically coupled memory 280 to control the overall operation of the data client 200 ”- controller is equivalent to processor], the storage comprising write-protected storage and non-write-protected storage [ col. 4, lines2-4, “This primary data can be stored in a write-protected area, such as a read-only memory device, so that the primary data is available from the read-only device in its pristine form ”], the storage to store computer-readable instructions and execution of the computer- readable instructions by the processor [col. 2, line 35-38: “A controller 260 uses logic and other information from an electrically coupled memory 280 to control the overall operation of the data client 200 ”- instruction or the data from the memory is used to control overall operation] causes the processor to: 
detect a new settings value to modify a setting from an existing settings value[col. 1, “Oftentimes, reference information is published on read-only memory devices……… A typical solution is the replacement of the reference material media with new media containing updated information”- reference is changed or modified with new media containing updated information], the existing settings value stored on the write- protected storage ; and store the new settings value in a settings file on the non-write- protected storage [“An auxiliary memory device is provided which stores supplementary data reflecting updates to the primary data stored on the read-only memory device. ” and col.3, line 45-48: “The auxiliary memory device typically includes read-write memory to facilitate updates to the primary data on the read-only memory device. ” and col. 4 : “Supplementary data can be sourced from secondary storage medium, data networks, or other similar sources. ”]
But does not explicitly teach detect a new settings value
However, Spangler teaches detect a new settings value  [0093: “The update program may then display an update message alerting the user that an update of the developer firmware is available.” and 130 “the program may automatically update the developer firmware. In one aspect, the program may first write the new developer firmware to RW_Section B and set the boot count to a non-zero value so that the boot stub 224 boots the computer 100 using the new developer firmware in RW_Section B on the next boot cycle”, Futhermore, see paragraph 108, where update is made writable storage,  and paragraph 111- writable storage boots with update ]
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates and spangler because both are directed toward updating the setting in non-writable storage. Furthermore, Spangler improves upon Yeates by being able to notify the new version update is available which is equivalent to new value setting in order for keep the system upto date with new updates available.   

As to claim 2, 
Yeates et al teaches the write-protected storage is local to the processor and the non-write protected storage is to communicate with the processor via a network [ col. 3: “The read-only memory device 274 includes a CD-ROM drive 310 and multiple removable 
CD-ROM disks 311 312 313 314. The CD-ROM drive 310 can handle multiple; CD-ROM disks simultaneously. ”- CD ROM are local to processor and device (see foot note 1 col. 4: “Supplementary data can be sourced from secondary storage medium, data networks, or other similar sources.”]


As to claim 6,
Combination of Yeates and Spangler teaches this claim according to the reasoning set forth in claim 1 supra. Furthermore, Spangler teaches file “0028: “The storage device 130 may be used to store an operating system (OS), programs, and/or files.  And storage and memory include ROM as in 0147, and these files are stored in ROM and updated, and during initialization, see 0127: “the boot count is set to a non-zero value so that the boot stub 224 attempts to boot the computer 100 using the new writable firmware in RW_Section B on the next boot cycle”.]

As to claim 10, 
Spangler teaches the settings file stores the new settings value as extensible markup language (XML) data [0145: “A program can be stored in a portion of a file that holds other programs or data (e.g., one or more scripts stored in a markup language document), in a single file dedicated to the program in question, or in multiple coordinated files (e.g., files that store one or more modules, sub programs, or portions of code). A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network”].


As to claim 11, 
Combination of Yeates and Spangler teaches this claim according to the resoning set forth in claim 6 supra, and Sprangler further teaches performing during initialization, 0127: “the boot count is set to a non-zero value so that the boot stub 224 attempts to boot the computer 100 using the new writable firmware in RW_Section B on the next boot cycle” and see 0126.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Malik [6718463]

As to claim 3,
Combination of Yeates and spangler does not explicitly teach existing settings value comprises a registry entry
However, Malik teaches the existing settings value comprises a registry entry.
[Malik [6718463] teaches :  “The system configuration unit 230, which may be a flash ROM or small hard drive connected to the system bus, for example, stores driver and registry entry files for the peripheral devices supported by the data processing system. The registry entry files contain information identifying the settings of the peripheral devices”]
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of  Yeates ,spangler  and Malik because both are directed toward updating the setting. Furthermore, Malik improves upon Yeates, and Spangler by being able provide registry entry such that storing of the configuration/setting data becomes efficient with registry system



Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Hagihara et al [8924953]   

As to claim 7,
Yeates and Spangler does not explicity teach setting file corresponding to a user account 
However Hagihara et al teach [8924953 ]   the settings file corresponds to a user account [claim 1 “the product setting information including the dedicated software's file name that includes a product package name and a version number as setting information, and wherein the second setting file includes a log setting file associated with a system logging function and an account setting file associated with a user account management function, and the second setting file indicates an updating portion of the first setting file ” and “The setting file 125 on common functions includes, for example, a setting file (syslog.conf) on a system logging function which is the common function and a setting file (passwd) on a user account management function. With this processing, it is possible to customize setting on common functions which the system software possesses to product intrinsic setting”]
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates ,Spangler  and Hagihara because both are directed toward updating the setting. Furthermore, Hagihara improves upon Yeates, and Spangler by being able provide user account setting file such that specific environment can be created for the user. 

As to claim 8,
Hagihara teaches when executed by the processor, to cause the processor to perform a logout operation [“a setting file 125 on common functions which are included in an effective product package (a mounted product package) with a setting file 55 on common functions which are originally present in the system software. The setting file 125 on common functions includes, for example, a setting file (syslog.conf) on a system logging function which is the common function and a setting file (passwd) on a user account management function ”- when there is logging with password is available , logout is present too] .



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Keller et al [20190026124] 

As to claim 9, 
Keller et al teaches when executed by the processor, to cause the processor to modify the setting via an application programming interface (API) of an application corresponding to the setting [0001: “The registry can also be used by device drivers, utilities, and installed applications” and 0030: “The configuration manager may include an application programming interface ("API") supporting instructions such as creating a new setting, populating a new setting with a value, changing or modifying a setting (or setting value),”]
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates, spangler and Keller et al because all are directed toward updating the setting. Furthermore, Hagihara improves upon Yeates, and Spangler by being able update using API such that content used can be available for other updates and future use for higher efficiency. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeates [5,644,782], in view of spangler [20150199190], in view of Mei et al  [20150106652 ]

As to claim 15,
Yeates and Spangler do not explicitly teach modifying registry. 
However,Mei et al  [20150106652 ] to modify the setting, the processor is to modify a registry entry [0132: “If there is a user setting value for the registry entry to be modified, the object directed by the user setting value is determined and the object is submitted to the background to detect whether there is a security risk. If there is the security risk, it is determined that the repair is abnormal; and if there is no security risk, it is determined that the repair is normal”].
It would have been obvious to person of ordinary skill in the art before the claimed invention was effectively filed to combine teaching of Yeates ,spangler  and Mei  et al  because all are directed toward updating the setting. Furthermore, Mei improves upon Yeates, and Spangler by being able modify registry entry to repair file and verify security threat.

Allowable Subject Matter
Claim 4, 5 12, 13, 14, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s Argument 
	A. The current rejection fails to consistently interpret each claimed feature. 
Pending independent claim 1 recites: "storage coupled to the processor, the storage comprising write-protected storage and non-write-protected storage, the storage to store computer-readable instructions and execution of the computer-readable instructions by the processor causes the processor to... ." (Emphasis added). As shown above, a first recitation of "storage" by claim 1 with respect to the claimed processor provides antecedent basis for a number of subsequent recitations of "storage" by claim 1. The first recitation defines that the claimed storage is coupled to a processor[ Examiners answer in the bracket herein after :  when memory resides in the computer system, and some function is performed using memory data/instruction, memory is coupled to the processor]. A second recitation defines that the claimed storage includes write-protected storage [ primary memory is a read only memory which is write protected memory] and non-write protected storage [auxiliary memory is a a read/write memory which means it non-write protected memory  ]. A third recitation defines that the claimed storage is store computer-readable instructions that 3343-07201Page 6 of 10REC ID 85941115 
Appl. No. 17/049,037Response dated March 2, 2022Response to Non-Final Office Action of January 6, 2022are executable by the processor to cause the processor to perform operations [controller 260 operates overall operation with the instructions, therefore there should be instruction stored in the storage device]. Antecedent basis requires that each recitation of "scene" by claim 1 be interpreted consistently [ see detail in mapping, therefore each of the recitation is mapped]. 
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1356 (Fed. Cir. 1999). That is, antecedent basis requires that the first and subsequent recitations of "storage" by claim 1 must be interpreted as the same "storage." 
Here, the current rejection is legally deficient in as much as it fails to consistently interpret each recitation of "storage" by claim 1.1 For example, with respect to the third recitation of "storage" by claim 1, the current rejection states "'[a] controller 260 uses logic and other information from an electrically coupled memory 280 to control the overall operation of the data client 200 ' - instruction or the data from the memory is used to control overall operation... ." Office Action, at p. 3 (citing Yeates, at col. 2, II. 35-38)(emphasis original).
Therefore, the current rejection relies on a construction in which Yeates' disclosure regarding logic and other information ("logic") that controller 260 uses to control overall operation of a data client 200 reads on the claimed computer-readable instructions. Any such construction is based on an interpretation in which Yeates' electrically coupled memory 280 reads on the third recitation of "storage" by claim 1. 
With respect to the second recitation of "storage" by claim 1, the current rejection states "[t]his primary data can be stored in a write-protected area, such as a read-only memory device... ." Office Action, at pp. 2-3 (citing Yeates, at col. 4, II. 2-4). Yeates discloses with respect to Figure 2 that a data storage system 270 includes a read only memory 274 that contains primary data or reference data that is not ordinarily modifiable. Yeates, at col. 2, II. 48-58. Therefore, the current rejection relies on a construction in which Yeates' read only memory 274 reads on the claimed write-protected storage. Any such construction is based on an interpretation in which Yeates' data storage system 270 reads on the second recitation of "storage" by claim 1[ auxiliary memory is non-write protected memory which is second memory]. 
3343-07201Page 7 of 10 
Response to Non-Final Office Action of January 6, 2022However, that interpretation is entirely inconsistent with an interpretation in which Yeates' electrically coupled memory 280 reads on the third recitation of "storage" by claim 1 [280, 270 and 276 all are electrically coupled see fig. 200] . As such, the construction in which Yeates' logic reads on the claimed computer-readable instructions and the construction in which Yeates' read only memory 274 reads on the claimed write-protected storage are based on entirely inconsistent interpretations of the claimed "storage." [274 is a read only memory see fig. 200] Yet, antecedent basis requires that each recitation of "storage" by claim 1 be interpreted consistently. Thus, if Yeates' logic purportedly reads on the claimed computer-readable instructions (a point not conceded), Yeates' read only memory 274 cannot read on the claimed write-protected storage [274 is a read only memory, therefore it is write protected]. Alternatively, if Yeates' read only memory 274 purportedly reads on the claimed write-protected storage (a point not conceded), Yeates' logic cannot read on the claimed computer-readable instructions [The read-only memory device 274 generally contains primary data, i.e., reference data which is not ordinarily modifiable – which provides instruction for the overall operation ]. 

B. The pending claims recite unique combinations of elements not disclosed or rendered obvious be the art of record when considered individually or in combination. 
Pending independent claim 1 defines storage that: (i) stores computer-readable instructions that are executable to cause a processor to perform operations; and (ii) includes write-protected storage. To support a finding that Yeates teaches storage that stores computer-readable instructions, the current rejection cites memory 280 of Yeates. Office Action, at p. 3 (citing Yeates, at col. 2, II. 35-38). To support a finding that Yeates teaches storage that includes write-protected storage, the current rejection cites the disclosure of Yeates at lines 2-4 of column 4 regarding primary data being stored in a write- protected area [ primary data are data to executed for overall operation]. 
In response, Yeates cannot be reasonably construed as teaching storage that both: (i) stores computer-readable instructions that are executable to cause a processor to perform operations; and (ii) includes write-protected storage. Yeates discloses a data storage system 270 that includes a read-only memory device 274 having write-protected media to store primary data. Yeates, at FIGS. 2-3; and col. 2, II. 48-58. Yeates further discloses a controller 260 that uses logic and other information from memory 280 to control overall operation of a data client 200. /d., at FIG. 2; and col. 2, II. 35-38. While the controller 260 is described as being "electrically coupled" with the memory 280, Yeates discloses that Appl. No. 17/049,037Response dated March 2, 2022Response to Non-Final Office Action of January 6, 2022an integrated device driver 272 provides the controller 260 with an interface to the data storage system 270. Id., at col. 2, II. 35-38 and 50-53. In view of the foregoing disclosure, Yeates clearly contemplates the memory 280 (i.e., the current rejection's storage to store computer-readable instructions) being separate and distinct from the data storage system 270 that includes the read-only memory device 274 (i.e., the current rejection's storage that includes write-protected storage). As such, Yeates cannot be reasonably construed as teaching storage that both: (i) stores computer-readable instructions that are executable to cause a processor to perform operations; and (ii) includes write-protected storage. No art of record when considered individually or in combination with Yeates cures this deficiency [Yeates teaches both the storage see fig. 200, 274, 276  is connected to controller  and 276 is write protected and 276 is read/write]. 

A prima facie case of obviousness is absent under the framework of the Graham factual inquiries because there is a difference between the subject matter of unamended independent claim 1 and the disclosure of Yeates. Specifically, Yeates does not teach or suggest at least storage, as defined by unamended independent claim 1. No art of record appears to teach or suggest that feature of unamended independent claim 1 when considered individually or in combination with Yeates [Yeates provides both the write protected and non-write protected and write protected contains  primary data required for operation of device as it recites: “The read-only memory device 274 generally contains primary data, i.e., reference data which is not ordinarily modifiable.” ] Hence the Yeates provides the support for the all the limitation in combination with Spangler and proves prima facie case of obviousness.]


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KESHAB R PANDEY/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gaston [5956048]  “the data source 36 may be a locally-stored medium such as a CD-ROM, a magnetic diskette, a tape, etc., which is read and delivered via the PC or other loading device (as described in connection with FIGS. 7 and 8), or the data source may be accessed through a network, such as the Internet. ”